*586Dissenting Opinion by
Mr. Justice Roberts:
I respectfully dissent because I believe that the majority takes an unduly restricted view of our Wrongful Death Statute1 when it precludes this suit for breach of warranty. Admittedly, the language of our statute is somewhat different from that construed in other states where the question has arisen2 and the case is not entirely free from doubt. But it is not at all an over extension to interpret the phrase “unlawful violence or negligence” as encompassing a death caused by an unsafe drug.3 In every important sense, the death seems wrongfully caused. Cf. Greco v. S. S. Kresge Co., 277 N.Y. 26, 34, 12 N.E. 2d 557, 561 (1938).
This is all the more true because, as the majority notes, the statute is remedial in nature and therefore should be construed liberally. The remedial purpose is defeated by the construction accorded in this case.4 *587Certainly the intention of the Legislature was broad enough so that we may reasonably construe the statute as including warranty actions for wrongful death. In today’s setting, we should allot to the statutory language, chosen 100 years ago, a meaning which will fully implement its intended effect. That purpose is surely not accomplished by the majority’s interpretation, even though the language leaves ample room to effectuate the statute’s purpose. To make the scope of the statute depend on constricted concepts exalts form over substance5 and fails to grant judicial fulfillment to legislative intention.
Very pertinently, Justice Carduzo has written: “Death statutes have their roots in dissatisfaction with . . . archaisms of the law .... It would be a misfortune if a narrow or grudging process of construction were to exemplify and perpetuate the very evils to be remedied. There are times when uncertain words are to be wrought into consistency and unity with a legislative policy which is itself a source of law, a new generative impulse transmitted to the legal system. ‘The Legislature has the power to decide what the policy of the law shall be, and if it has intimated its will, however indirectly, that will should be recognized and obeyed.’ Its intimation is clear enough in the statutes now before us that their effects should not be stifled, without the warrant of clear necessity, by the perpetuation of a policy which now has had its day.” (Footnotes omitted.) Van Beeck v. *588Sabine Towing Co. 300 U.S. 342, 350-51, 57 S. Ct. 452, 456 (1937).
I am also of the belief that the privity argument which is advanced by appellee warrants a swift and final burial.6
Mr. Justice Mtjsmanno joins in this dissenting opinion.

 Act of April 15, 1851, P. L. 669, §19, 12 P.S. §1601.


 In addition to the cases cited in note 9 of the majority opinion, see those cited in 2 Framer & Friedman, Products Liability §42 (1964) ; Prosser, Torts 652 (3d ed. 1964) ; 2 Harper & James, Torts 1584 (1956).
In England, which was the original source of our Wrongful Death Statute, the courts have sustained claims for wrongful death when based on breach of warranty. See, e.g., Jackson v. Watson & Sons [1909] 2 K.B. 193.


 It is interesting to note that the Act of April 26, 1855, P. L. 309, §1, as amended, 12 P.S. §1602 (which designates the persons who are entitled to utilize the rights conferred by the Act of 1851), uses the terms “persons entitled to recover damages for any injuries causing death . . . .”


 In Greco v. S. S. Kresge Co., 277 N.Y. 26, 34, 35, 12 N.E. 2d 557, 561-62 (1938), it was said: “Violation of a duty owing to another is a wrongful act; breach of a contract involving violation of duty may be likewise a wrongful act. . . . Though the action may be brought solely for the breach of the implied warranty, the breach is a wrongful act, a default, and, in its essential nature, a tort. . . . The purchaser could recover, if living, because of the injury she received through the ‘wrongful act’ or ‘default’ of the seller based on the breach of the implied warranty that the food *587was fit far human consumption. . . . Under the common law, a person injured through a breach of duty imposed upon another, might, in his or her lifetime, recover for such injury, but death put an end to liability of the person responsible for such breach. The statute was enacted to remedy partially that evil, not to perpetuate it by leaving the statute open to narrow construction.”


 We should recognize, at least, that actions for breach of warranty have a somewhat dual identity and partake of both tort and contract.


 The majority, of course, does not reach the question and, accordingly, does not either endorse a requirement of privity here or express any view on the issue.